UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:                                                                 Chapter 7

         ATLANTIC 111ST LLC,                                           Case No.: 19-73137 (REG)

                                       Debtor.
-----------------------------------------------------------------x
KENNETH P. SILVERMAN, ESQ., AS CHAPTER 7
TRUSTEE OF ATLANTIC 111ST LLC,

                                       Plaintiff,
                                                                       Adv. Pro. No. 20-08251 (REG)
                   -against-

RICHI RICH PALACE NY INC. d/b/a RICHIE
RICH RESTAURANT and JARNAIL SINGH,

                                       Defendants.
-----------------------------------------------------------------x

                                           CERTIFICATE OF SERVICE

         I, Brian Powers, Esq., hereby certify as follows:

        1.      I am an attorney admitted in the State of New York, and am associated with the law firm
of SilvermanAcampora LLP, counsel to plaintiff Kenneth P. Silverman, Esq., the chapter 7 trustee (the
“Trustee”) of the bankruptcy estate of Atlantic 111st LLC in the above-captioned action.

         2.    I hereby certify that I served on December 23, 2020 the within:

        COMPLAINT, together with SUPPORTING EXHIBITS 1 AND 2;
        TRUSTEE’S MOTION FOR HEARING ON SHORTENED                                 NOTICE TO CONSIDER
         ENTRY OF ORDER ENJOINING DEFENDANTS FROM                                  ENTERING UPON THE
         DEBTOR’S REAL PROPERTY AND/OR EXERCISING                                  ANY CONTROL OVER
         PERSONAL PROPERTY OF THE DEBTOR’S ESTATE                                  CONTAINED THEREIN,
         together with SUPPORTING EXHIBITS 1 AND 2;
        DECLARATION IN SUPPORT OF TRUSTEE’S MOTION FOR HEARING ON
         SHORTENED NOTICE TO CONSIDER ENTRY OF ORDER ENJOINING
         DEFENDANTS FROM ENTERING UPON THE DEBTOR’S REAL PROPERTY
         AND/OR EXERCISING ANY CONTROL OVER PERSONAL PROPERTY OF THE
         DEBTOR’S ESTATE CONTAINED THEREIN; AND
        ORDER TO SHOW CAUSE SCHEDULING HEARING ON THE TRUSTEE’S
         APPLICATION FOR AN ORDER ENJOINING DEFENDANTS FROM ENTERING
         UPON THE DEBTOR’S REAL PROPERTY AND/OR EXERCISING ANY CONTROL
         OVER PERSONAL PROPERTY OF THE DEBTOR’S ESTATE CONTAINED THEREIN
         – Entered on December 23, 2020
upon the parties below at the e-mail addresses listed below:



                                                                     MC/2619811.1/099990.099990MC/2296734.1/067822
To:   Rosen & Kantrow, PLLC
      Attorneys for Jarnail Singh
      Attn: Fred S. Kantrow, Esq.
      Email: fkantrow@rkdlawfirm.com

      Berger, Fischoff, Shumer, Wexler & Goodman, LLP
      Attn: Heath S. Berger, Esq.
      Email: hberger@bfslawfirm.com


                                                  s/ Brian Powers
                                                         BRIAN POWERS




                                                        MC/2619811.1/099990.099990MC/2296734.1/067822
